829 F.2d 1119Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Jeffrey Lynwood BLACKSTON, Petitioner.
No. 87-8029
United States Court of Appeals, Fourth Circuit.
Submitted August 31, 1987.Decided September 25, 1987.

Jeffrey Lynwood Blackston, pro se.
Before DONALD RUSSELL, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Jeffrey L. Blackston, a federal inmate, has filed with this Court an original petition for a writ of prohibition in the nature of mandamus, asking that the Bureau of Prisons be enjoined from collecting $25 periodically from his prison account to be used to satisfy the restitution obligation imposed on him at his sentencing by the district court.  He has also filed in this Court a motion for a stay, seeking to bar collection of any more payments from his account.  We find that we have no jurisdiction over this action and it is therefore dismissed.


2
Although the district court has authority under 28 U.S.C. Sec. 1361 to compel an officer or agency of the United States to perform a duty owed to the plaintiff, this Court's mandamus authority extends only to the issuance of writs necessary or appropriate in aid of its jurisdiction, 28 U.S.C. Sec. 1651.  Blackston presently has two appeals pending in this Court, one from the district court's refusal to reduce his sentence and another from the district court's rejection of his post-conviction claim that the credit union he robbed was not federally insured.  The mandamus relief sought by Blackston is neither necessary nor appropriate to the exercise of this Court's jurisdiction.


3
Accordingly, leave to proceed in forma pauperis is denied and the petition and associated motion for stay are dismissed.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


4
DISMISSED.